Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gene Pierson on September 10, 2021.

The application has been amended as follows: 
In claim 1, line 10, delete the dash before “the”.
In the Specification, pg. 7, under the heading “DRAWINGS -- REFERENCE NUMERALS”, replace reference character “24” with --26--.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  

In addition, the following references cited in the parent application (US Application Serial No. 14/824,343, hereinafter referred to as the parent application) but not listed by Applicant have also been considered by the examiner: Jacobson (US 4,531,737); Laliberty (US 2006/0154758 and US 2006/0293132); Masters (US 3,042,404); Forrest, Sr. (US 5,611,532); Snell (US 5,224,704); Gamsaragan (US 2006/0183570); Civita (US 3,940,133); and Traub (US 4,998,728).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Shirley (US Patent Pub. 2004/020429, hereinafter Shirley), as discussed in the parent application in the Final Office Action mailed November 1, 2019 (hereinafter referred to as the Final Office Action). Shirley lacks a first empty space positioned between the bladder and the first end of the outer shell such that the bladder does not contact the first end. As discussed in the Final Office Action, Jacobson (US Patent No. 4,531,737) discloses a football (Fig. 1) with an additional conical end bladder (18, with separate inflation valve 24) between a middle bladder (20) and a first end of the football for separately adjusting the pressure of the first end. The additional end bladder (18) includes an empty space therein that separates the middle bladder (20) from the first end. However, independent claim 1 . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /September 10, 2021/